 

Exhibit 10.2

 

SHAREHOLDER VOTING AGREEMENT

 

THIS SHAREHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered into as
of March 23, 2020, by and among Akers Biosciences, Inc. (the “Company”) and each
of the undersigned Stockholders of the Company (the “Stockholders”).

 

RECITALS

 

A. WHEREAS, on March 23, 2020, the Stockholders and the Company entered into a
Member Interest Purchase Agreement (the “Membership Interest Purchase
Agreement”), pursuant to which the Stockholders received 211,353 shares of the
Company’s common stock, no par value (the “Common Stock”) and Series D Preferred
Stock, no par value (“Preferred Stock” and together with the Common Stock, the
“Capital Stock”);

 

B. WHEREAS, as an inducement to enter into the Membership Interest Purchase
Agreement, and as one of the conditions to the consummation of the transactions
contemplated by the Membership Interest Purchase Agreement, the Stockholders
have agreed to enter into this Agreement; and

 

C. WHEREAS, each Stockholder agrees to vote the shares of Capital Stock (the
“Shares”) over which such Stockholder has voting power as described below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Agreement to Vote Shares.

 

(a) From the date hereof until the Expiration Date (as defined below), at every
meeting of the stockholders of the Company, and at every adjournment or
postponement thereof, and on any action or approval by written consent of the
stockholders of the Company, in each case, each Stockholder (in its capacity as
a stockholder) shall appear at the meeting or otherwise cause such Stockholder’s
Shares to be present for purposes of establishing a quorum and shall vote such
Shares in favor of each matter proposed and recommended for approval by the
Company’s management at such meeting.

 

(b) If a Stockholder is the beneficial owner, but not the record holder, of the
Shares, such Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to vote all of such Stockholder’s Shares in the
manner provided in Section 1(a).

 

2. Representations and Warranties of each Stockholder. Each Stockholder
represents and warrants to the Company:

 

(a) Such Stockholder has, or will have, full legal power, authority and right to
vote or to direct the voting of all such Stockholder’s Shares then owned of
record or beneficially by such Stockholder as described in this Agreement,
without the consent or approval of, or any other action on the part of, any
other person. Without limiting the generality of the foregoing, such Stockholder
has not entered into any voting agreement (other than this Agreement) with any
person with respect to any of such Stockholder’s Shares, granted any person any
proxy (revocable or irrevocable) or power of attorney with respect to any of
such Stockholder’s Shares, deposited any of such Stockholder’s Shares in a
voting trust, or entered into any arrangement or agreement with any person
limiting or affecting his legal power, authority or right to vote such
Stockholder’s Shares on any matter.

 

 

 

 

(b) The execution and delivery of this Agreement and the performance by such
Stockholder of the covenants and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any agreement, judgment, injunction, order, decree, law, regulation or
arrangement to which such Stockholder is a party or by which such Stockholder
(or any of its assets) is bound.

 

4. Termination. This Agreement shall terminate for each Stockholder on the date
(the “Expiration Date”) that is the earlier of (i) two (2) years after the date
of this Agreement or (ii) the date when such Stockholder beneficially owns less
than two percent (2%) of the shares of the Company. Upon such termination, no
party shall have any further obligations or liabilities hereunder; provided that
such termination shall not relieve any party from liability for any breach of
this Agreement prior to such termination.

 

5. Miscellaneous Provisions.

 

(a) Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by the Stockholders and the Company.

 

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties to this Agreement and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
applicable principles of conflicts of law thereof. The parties submit to the
exclusive jurisdiction of that state and federal courts located in New York
County, New York for any action, dispute or proceeding arising out of this
Agreement.

 

(d) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto. This
Agreement and all the provisions hereof may not be assigned by any Stockholder
or the Company without the prior written consent of the other party. The
Stockholder is free to transfer its Shares, but any transferee of a
Stockholder’s Shares must enter into a joinder to this Agreement (no joinder is
required if such Shares are transferred in anonymous open market trading in
ordinary brokerage transactions that are not pre-arranged or pre-solicited).

 

(e) No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

2

 

 

(g) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(h) Specific Performance; Injunctive Relief. Purchaser acknowledges that the
Company may be irreparably harmed and that there may be no adequate remedy at
law for a breach of any of the covenants or agreements of Purchaser set forth in
this Agreement. Therefore, Purchaser hereby agrees that, in addition to any
other remedies that may be available to the Company upon any such breach, the
Company shall have the right to seek specific performance, injunctive relief or
any other remedies available to such party at law or in equity.

 

(i) Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing (which shall include
communications by e-mail) and shall be delivered (a) in person or by courier or
overnight service, or (b) by e-mail with a copy delivered as provided in clause
(a):

 

If to the Company:

 

Akers Biosciences, Inc.

201 Grove Road

Thorofare, New Jersey 08086

Attn: Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Haynes and Boone LLP

30 Rockefeller Plaza, 26th

New York, NY 10012

Attention: Rick Werner, Esq. and Greg Kramer, Esq.

E-mail: rick.werner@haynesboone.com and

greg.kramer@haynesboone.com

 

If to a Stockholder:

 

As set forth on such Stockholders signature page

 

with a copy (which shall not constitute notice) to:

 

or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 6(i). Any party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date on which the notice, request,
instruction or document is delivered shall be the date on which such delivery is
made and if delivered by e-mail transmission or mail as aforesaid, the date on
which such notice, request, instruction or document is received shall be the
date of delivery.

 

3

 

 

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties; it being
understood that all parties need not sign the same counterpart.

 

(k) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

 

[Signatures on the Following Pages]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COMPANY:       AKERS BIOSCIENCES, INC.         By: /s/ Christopher Schreiber  
      Name: Christopher Schreiber         Title: Executive Chairman

 

[Signature Page to Support Agreement]

 

 

 

 

STOCKHOLDER SIGNATURE

 

Signature block for individuals:   Printed Name of Individual         Signature
of Individual   Contact information for notice:     Signature block for
entities: Run Ridge LLC   Printed Name of Entity       By:   Name:   Title:    
Contact information for notice:     Signature block for entities: Cutter Mill
Capital LLC   Printed Name of Entity         By:   Name:   Title:     Contact
information for notice:     Signature block for entities: Premas Biotech PVT Ltd
  Printed Name of Entity         By:   Name:   Title:     Contact information
for notice:

 

[Signature Page to Support Agreement]

 

 

